Mr. Justice Waterman. The record filed in this court fails to disclose that the Chicago & Erie Stove Company, limited, which alone took an appeal from the order of the Probate Court, has ever filed in the Probate Court any claim, or made, in this proceeding, any proof of any claim, against the estate of the said Joseph Wallace, deceased. There is no pretense that, save as a creditor of such estate, it would have any right to take an appeal from any order therein made by the Probate Court. The allegation in an affidavit that one is a creditor, is but a statement of a conclusion. McGesch v. Hooker, 11 Ill. App. 649; Barrett v. Hinckley, 124 Ill. 32. The statute in reference to appeals is very broad, being that66 Appeals shall he allowed in favor of any person who may consider himself aggrieved.” Sec. 123, Chap. 3, B. S. It has been held that any creditor may appeal from an order approving the allowance made by appraisers to the widow for her dower in the personal property; the claim of the creditor concerning whom this was said, had been allowed "by the County Court. Wood v. Johnson, 13 Ill. App. 548. In Weer v. Gaud, 88 Ill. 490, a guardian having died and his estate being administered upon, it was held that the surety upon his bond had a right to appeal from an order transferring a claim against his estate from the seventh to the sixth class, the claim not being that of his ward. The court, commenting upon Sec. 123 of the act concerning administration, said: “ It does not seem to he essential that the person aggrieved should be a party of record to the litigation in which the judgment may be rendered. The only question, then, is, whether appellant was aggrieved by the judgment rendered in this case, and upon this point we entertain no doubt.” So, too, in Pfirshing v. Falsh, 87 Ill. 260, the court expresses itself in the following language : “ The first and second of these objections are fully answered by Sec. 123, Chap. 3, Bey. Stat. 1874, page 126, which gives any person aggrieved the right of appeal.” It is a familiar rule, that a plaintiff in error or an appellant, can not complain of things which only concern other parties. Brown v. Miner, 128 Ill. 148; Borders v. Murphy, 125 Ill. 577. While, therefore, the literal reading of the statute is that any person who may consider himself aggrieved shall be allowed an appeal, it is manifest that if, in reality, he is not aggrieved, an appeal by him would be dismissed. We are therefore of the opinion that before one can, as a creditor, be allowed an appeal from an order of the Probate Court, he must have filed a claim as a creditor, and that the appeal prayed by the Chicago & Erie Stove Company, limited, should, upon what is shown in this record, have been denied. The order of the Circuit Court is reversed and the cause remanded to that court, with directions to dismiss the appeal taken to it. Reversed and rema/nded with, directions.